Citation Nr: 0734534	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-24 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for claimed lumbar 
spine disorder.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected degenerative joint disease of the right 
knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a hearing held at the RO in St. Louis in 
September 2007.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

During his September 2007 Board hearing, the veteran 
testified that he injured his back in service when his truck 
hit a landmine.  He hit his back and landed in a ditch 
unconscious.  He reported having a scar on his back above his 
belt line because of the injury.  

He testified that since that accident in service, he 
experienced a lot of back pain.  Subsequent to service, from 
October 2001 to July 2003, the veteran did receive treatment 
in multiple private medical facilities for his lumbar spine 
disorder.  

The Board notes an October 2001 MRI result which showed mild 
to moderate multilevel spondylosis.  At L3-4 and L4-5, there 
was mild asymmetric disc bulge and spur posterolaterally 
bilaterally, producing some mild to moderate foraminal 
stenosis more so on the left and mild left lateral recess 
narrowing.  A September 2007 VA x-ray report noted mild 
thoracic scoliosis and endplate hypertrophic spurring.  

To date, however, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

In this regard, the Board notes that while not competent to 
render a diagnosis or opinion as to medical causation the 
veteran is certainly competent to testify about his in-
service injury and the continuity of symptoms.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, the Board finds that the veteran should be afforded a 
VA examination with an opinion as to the etiology of his 
claimed back disability as is "necessary" under 38 U.S.C.A. 
§ 5103A.  

As to the service-connected right knee disability, the Board 
notes that, during his March 2004 VA examination, the veteran 
was noted to have a normal range of motion without pain.  
Further, he had no complaints of weakness, stiffness, 
swelling, heat, or redness.  There were no periods of flare-
ups of joint disease or episodes of dislocation, or 
subluxation.  He was diagnosed with mild degenerative joint 
disease.  

However, during his September 2007 Board hearing, the veteran 
testified that he experienced pain when he bent and 
straightened his knee.  His knee would give out.  Further, he 
now had to walk with a cane.  He reported that he was forced 
to take early retirement because of his back and service-
connected knee disability.  

Given this testimony, the Board finds that a more 
contemporaneous VA examination is necessary. See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since 
the last examination).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the service-
connected right knee and claimed lumbar 
spine disabilities since service.  Based 
on the response, the RO should undertake 
all indicated action to obtain copies of 
all clinical records from any previously 
un-identified treatment source.  The 
veteran should also be informed that he 
can submit evidence to support his 
claims.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed lumbar 
spine disorder.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has a current lumbar spine 
disability that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) is due an injury or other 
event of his period of active service.  A 
complete rationale must be given for all 
opinions and conclusions expressed in a 
typewritten report.  

3.  The veteran should also be scheduled 
for a VA examination in order to evaluate 
the current severity of the service-
connected right knee disability.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All tests and 
studies, to include range of motion 
testing, that the examiner deems 
necessary should be performed.  The 
examination should include a complete 
rationale for the opinions expressed.  

The examiner should determine whether the 
right knee disability is manifested by 
locking, right knee pain, weakness, 
stiffness, instability, fatigability, 
looseness, and swelling.  These 
determinations should be expressed in 
terms of the degree of functional loss 
due to pain.  

4.  After completion of all indicated 
development, the veteran's claims of 
service connection for a lumbar spine 
disability and increased evaluation for a 
service-connected right knee disability 
should be readjudicated in light of all 
the evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


